DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6 - 11, filed 01/06/2022, with respect to claims 1 – 9 have been fully considered and are persuasive.  The rejection of claims 1 – 9 has been withdrawn.
Applicant argues that neither Mitsunori nor Kazunori nor Howard teach or suggest  a first sound speaker to output the synthetic sound generated by the processing circuitry to the second occupant, so that both a first sound level of the spoken voice of the first occupant and a second sound level of the reproduced sound of the AV source are set on a basis of the controlled sound-level ratio (Amendment, pages 6 – 11).

Allowable Subject Matter
Claims 1 - 9 allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (change the size of the first occupant image displayed on the first display, on a basis of the acquired operational information; and control, at a time of generating a synthetic sound by combining a spoken voice of the first occupant with a reproduced sound of an AV source, a sound-level ratio between the spoken voice of the first occupant and the reproduced sound of the AV source, on a basis of the size of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658